DETAILED ACTION
Allowable Subject Matter


Claims 1-6 and 8 are allowed. Applicants canceled claim 7.
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A vehicle equipped with a high pressure gas container, in which a high pressure gas container having a high pressure gas stored therein is accommodated in a container chamber, wherein: a heat generating body is accommodated in an interior chamber disposed on a more frontward side of the vehicle body than a passenger compartment in which a vehicle occupant is riding, and the container chamber is disposed in the vicinity of a rear wheel; an introduction port through which atmospheric air is introduced into the interior chamber, a communication passage that is disposed below a floor defining the passenger compartment and enables communication between the interior chamber and the container chamber, and a lead-out port through which the atmospheric air is led out from the container chamber, the lead-out port being opened in facing relation to a lower side of the vehicle body; the high pressure gas container is accommodated in the container chamber with a clearance formed between an upper end of the high pressure gas container and a ceiling surface of the container chamber in a height direction of the vehicle; and the communication passage opens at a location forward of the high pressure gas container and below the upper end of the high pressure gas container; whereby air that is introduced into the interior chamber through the introduction port will be brought into contact with the heat generating body to have an increased temperature, the air with the increased temperature will flow from the communication passage to the container chamber, a part of the air with the increased temperature will be caused to flow through the clearance to come into contact with the high pressure gas container, and the air will be is led out to the exterior of the container chamber from the lead-out port.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/         Examiner, Art Unit 3614                          
                                                                                                                                                                     /Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614